 



Exhibit 10.2
Execution Version
 
 
FOURTH AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 30, 2006
among
GOODRICH PETROLEUM COMPANY, L.L.C.,
as Borrower,
BNP PARIBAS,
as Administrative Agent,
and
The Lenders Party Hereto
 
 

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated as of November 30, 2006, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.
RECITALS
          A. Borrower, Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of November 17, 2005, as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
December 14, 2005, the Second Amendment to Amended and Restated Credit
Agreement, dated June 21, 2006 and the Third Amendment to Amended and Restated
Credit Agreement, dated August 30, 2006 (the “Credit Agreement”), pursuant to
which the Lenders have made certain loans to and other extensions of credit on
behalf of Borrower.
          B. Borrower has requested, and the Lenders have agreed, to amend
certain provisions of the Credit Agreement.
          C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article and section references in
this Fourth Amendment refer to articles and sections of the Credit Agreement.
          Section 2. Amendments to Credit Agreement.
          2.1 Definitions. Section 1.1 is hereby amended by deleting the
definition of “Tangible-Net Worth” and amending or adding the following
definitions:
“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment to Amended and Restated Credit Agreement, dated December 14,
2005, the Second Amendment to Amended and Restated Credit Agreement, dated
June 21, 2006, the Third Amendment to Amended and Restated Credit Agreement,
dated August 30, 2006 and the Fourth Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006.
“Convertible Notes” means the $125,000,000 aggregate principal amount of
Convertible Senior Notes due 2026 issued by Goodrich Petroleum Corporation, or
up to $175,000,000 aggregate principal amount to the extent the option to

 



--------------------------------------------------------------------------------



 



purchase additional Convertible Notes is exercised in full as set forth in the
purchase agreement relating to the initial purchase of the Convertible Notes.
“Total Debt” means, at any date, all Debt of the Companies on a consolidated
basis, excluding (i) non-cash obligations under Financial Accounting Standards
133 and (ii) accounts payable and other accrued liabilities (for the deferred
purchase price of Property or services) from time to time incurred in the
ordinary course of business which are not greater than sixty (60) days past the
date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.
          2.2 Section 9.9(a). Section 9.9(a) is hereby amended and restated in
its entirety as follows:
          (a) Distributions. No Restricted Company may declare, make, or pay any
Distribution except Distributions paid in the form of additional common stock,
and distributions to any other Restricted Company; provided, however, that
Goodrich may make regularly scheduled interest payments, in cash, on the
Convertible Notes and, so long as no Potential Default or Borrowing Base
Deficiency exists or would result therefrom, Goodrich may pay regularly
scheduled dividends, in cash, on the Existing Preferred Stock.
          2.3 Section 9.9(b). Section 9.9(b)(iii) is hereby deleted in its
entirety.
          2.4 Section 9.9(c). Section 9.9 is hereby amended by adding the
following Section 9.9(c):
          (c) Redemption of Convertible Notes; Amendment of Indenture. Borrower
will not, and will not permit any Restricted Company to: (i) call, make, or
offer to make any optional or voluntary prepayment of the Convertible Notes in
cash, (ii) convert the Convertible Notes into Equity Interests other than common
stock or (iii) amend, modify, waive or otherwise consent or agree to any
material amendment, modification or waiver to the indenture governing the
Convertible Notes, provided that the foregoing shall not prohibit the execution
of supplemental agreements to add guarantors if required by the terms thereof
provided that any such guarantor also guarantees the Obligation pursuant to a
written guaranty in form and substance satisfactory to Administrative Agent and
each of Borrower and such guarantor otherwise complies with Section 5.1.
          2.5 Section 10.3. Section 10.3 is hereby amended and restated in its
entirety as follows:
“Section 10.3 Debt to EBITDAX Ratio. The ratio of Total Debt of the Companies as
of such time to EBITDAX for the four fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available to be greater than 3.5 to 1.0.”

2



--------------------------------------------------------------------------------



 



          2.6 Schedule 9.2. Schedule 9.2 is hereby amended by adding the
following item #11:
“11. Debt under the Convertible Notes, provided that (a) the principal amount of
such Convertible Notes does not exceed $175,000,000 in the aggregate and (b) a
portion of the net proceeds from the issuance of such Convertible Notes is used
to repay the Debt under the Second Lien Notes such that concurrently with the
issuance of the Convertible Notes, all amounts due under the Second Lien Term
Loan Documents are paid in cash in full.”
          2.7 Schedule 9.8. Schedule 9.8 is hereby amended by adding the
following item #12:
“12. Loans of Equity Interests of Goodrich Petroleum Corporation under
agreements entered into in connection with the Convertible Notes offering.”
          Section 3. Conditions Precedent. This Fourth Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 14.8 of the Credit Agreement)
(the “Effective Date”):
          3.1 The Administrative Agent shall have received from the Determining
Lenders, the Borrower and the Guarantors, counterparts (in such number as may be
requested by Administrative Agent) of this Fourth Amendment signed on behalf of
such Persons.
          3.2 The Administrative Agent shall have received a certificate from a
Responsible Officer of Borrower certifying that attached thereto is a true and
correct copy of the indenture governing the Convertible Notes and the indenture
shall be in form and substance satisfactory to the Administrative Agent and the
Determining Lenders.
          3.3 The Administrative Agent shall have received such other documents
as Administrative Agent or special counsel to Administrative Agent may
reasonably request.
          3.4 No Default shall have occurred and be continuing, after giving
effect to the terms of this Fourth Amendment.
          Section 4. Miscellaneous.
          4.1 Confirmation. The provisions of the Credit Agreement, as amended
by this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.
          4.2 Ratification and Affirmation; Representations and Warranties.
Borrower and each Guarantor hereby (a) acknowledges the terms of this Fourth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended or modified hereby,
notwithstanding the amendments and modifications contained herein and
(c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Fourth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and

3



--------------------------------------------------------------------------------



 



warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) since November 17, 2005, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Event.
          4.3 Loan Document. This Fourth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
          4.4 Counterparts. This Fourth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
          4.5 NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
          4.6 GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[SIGNATURES BEGIN NEXT PAGE]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be duly executed as of the date first written above.

          BORROWER:  GOODRICH PETROLEUM COMPANY, L.L.C.
      By:   /s/ David R. Looney        Name:  David R. Looney       Title:
Executive Vice President &
Chief Financial Officer     GUARANTORS:  GOODRICH PETROLEUM CORPORATION
      By:    /s/ David R. Looney       Name:  David R. Looney       Title:
Executive Vice President &
Chief Financial Officer       GOODRICH PETROLEUM COMPANY — LAFITTE, L.L.C.
      By:    /s/ David R. Looney       Name: David R. Looney       Title: 
Executive Vice President &
Chief Financial Officer  

S-1



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT:  BNP Paribas, as a Lender and as Administrative
Agent
      By:    /s/ Brian M. Malone       Name:   Brian M. Malone        Title:  
Managing Director              By:    /s/ Pally Schott       Name:   Pally
Schott        Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

          LENDERS:  Comerica Bank, as Lender
      By:    /s/ Juli Bieser       Name:   Juli Bieser        Title:   Vice
President        BMO Capital Markets Financing, Inc. (formerly known
as Harris Nesbitt Financing, Inc.), as Lender
      By:    /s/ James V. Ducote       Name:   James V. Ducote        Title:  
Vice President        The Prudential Insurance Company of America, as
Lender
      By:    /s/ Brian N. Thomas       Name:   Brian N. Thomas        Title:  
Vice President        Deutsche Bank Trust Company Americas, as Lender
      By:    /s/ Saad Jobal       Name:   Saad Jobal        Title:   Vice
President            By:    /s/ Evelyn Thierry       Name:   Evelyn Thierry     
  Title:   Vice President     

S-3